Case 2:19-cv-00495-DBH Document 1-3 Filed 10/28/19 Page 1 of 8   PageID #: 9
                                                                   EXHIBIT 1
Case 2:19-cv-00495-DBH Document 1-3 Filed 10/28/19 Page 2 of 8   PageID #: 10
                                                                   EXHIBIT 1
Case 2:19-cv-00495-DBH Document 1-3 Filed 10/28/19 Page 3 of 8   PageID #: 11
                                                                   EXHIBIT 1
Case 2:19-cv-00495-DBH Document 1-3 Filed 10/28/19 Page 4 of 8   PageID #: 12
                                                                   EXHIBIT 1
Case 2:19-cv-00495-DBH Document 1-3 Filed 10/28/19 Page 5 of 8   PageID #: 13
                                                                   EXHIBIT 1
Case 2:19-cv-00495-DBH Document 1-3 Filed 10/28/19 Page 6 of 8   PageID #: 14
                                                                   EXHIBIT 1
Case 2:19-cv-00495-DBH Document 1-3 Filed 10/28/19 Page 7 of 8   PageID #: 15
                                                                   EXHIBIT 1
Case 2:19-cv-00495-DBH Document 1-3 Filed 10/28/19 Page 8 of 8   PageID #: 16
                                                                   EXHIBIT 1
